 
Exhibit 10.1




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered by and between Jared Sine
(“Executive”) and Match Group, Inc., a Delaware corporation (the “Company”) and
is effective as of July 5, 2016 (the “Effective Date”).
WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:
1A.    EMPLOYMENT. During the Term (as defined below), the Company shall employ
Executive, and Executive shall be employed, as the General Counsel and Secretary
of the Company; provided that Executive’s designation as Secretary shall be
effective upon his appointment to such office by the Company’s Board of
Directors. During Executive’s employment with the Company, Executive shall do
and perform all services and acts necessary or advisable to fulfill the duties
and responsibilities as are commensurate and consistent with Executive’s
position and shall render such services on the terms set forth herein. During
Executive’s employment with the Company, Executive shall report directly to the
Chief Executive Officer of the Company (the “Reporting Officer”). Executive
shall have such powers and duties with respect to the Company as may reasonably
be assigned to Executive by the Reporting Officer, to the extent consistent with
Executive’s position. Executive agrees to devote all of Executive’s working
time, attention and efforts to the Company and to perform the duties of
Executive’s position in accordance with the Company’s policies as in effect from
time to time.
2A.    TERM. This Agreement shall commence on the Effective Date and shall
continue for a period of one (1) year. This Agreement shall automatically be
renewed for successive one-year periods (ending on each anniversary of the
Effective Date) unless one party hereto provides written notice to the other, at
least ninety (90) days prior to the end of the then current one-year employment
period, that it elects not to extend this Agreement, which notice shall be
irrevocable (any such notice, a “Non-Renewal Notice”). The period beginning on
the Effective Date and ending on the first anniversary hereof or, if the
Agreement is renewed pursuant to the prior sentence, the last day of the last
one-year renewal period, shall be referred to hereinafter as the “Term.”
Notwithstanding any other provision in this Agreement to the contrary,
Executive’s employment with the Company is “at will” and may be terminated at
any time for any reason or no reason, with or without cause, by the Company or
Executive. Executive’s rights to payments upon certain termination of employment
is governed by Section 1 of the Standard Terms and Conditions attached hereto.
3A.    COMPENSATION.
(a)    BASE SALARY. During the period that Executive is employed with the
Company hereunder, the Company shall pay Executive an annual base salary of
$350,000 (the


  



--------------------------------------------------------------------------------




“Base Salary”), payable in equal biweekly installments (or, if different, in
accordance with the Company’s payroll practice as in effect from time to time,
but no less often than monthly). The Base Salary may be increased from time to
time in the discretion of the Company. For all purposes under this Agreement,
the term “Base Salary” shall refer to the Base Salary as in effect from time to
time.
(b)    DISCRETIONARY BONUS. During the period that Executive is employed with
the Company hereunder, Executive shall be eligible to receive discretionary
annual bonuses (payable at the same time as bonuses of other executives at the
Company, but in no event later than March 15 of the year following the year with
respect to which such bonuses are payable). The target amount of the annual
bonuses shall be equal to 60% of Executive’s Base Salary, with the actual amount
(which could be less or greater than the target amount above), if any, in all
cases to be determined by the Compensation Committee of the Board, in
consultation with the Reporting Officer. Executive’s target bonus for the year
ended December 31, 2016 shall be $175,000, and shall not be subject to
proration.
(c)    EQUITY AWARDS. On the Effective Date, Executive shall be granted, under
and subject to the provisions of the Match Group, Inc. 2015 Stock and Annual
Incentive Plan (the “2015 Plan”), (i) options to acquire 250,000 shares of
common stock of the Company, with an exercise price equal to the fair market
value of a share of common stock of the Company on the Effective Date and
vesting in four equal annual installments commencing on the first anniversary of
the Effective Date; and (ii) restricted stock units of the Company, with a fair
market value on the Effective Date of $150,000 and vesting in three equal annual
installments commencing on the first anniversary of the Effective Date. The
other terms and conditions of the option awards will be governed by award
notices and related terms and conditions and the 2015 Plan, copies of which have
been furnished to Executive. Executive shall be eligible for future grants of
equity awards by the Company from time to time during the Term, as determined by
the Compensation Committee of the Board.
(d)    BENEFITS. From the Effective Date through the date of termination of
Executive’s employment with the Company for any reason, Executive shall be
entitled to participate in any welfare, health and life insurance and pension
benefit as may be adopted from time to time by the Company on the same basis as
that provided to similarly situated executives of the Company. Without limiting
the generality of the foregoing, Executive shall be entitled to the following
benefits:
(i)    Reimbursement for Business Expenses. During the period that Executive is
employed with the Company hereunder, the Company shall reimburse Executive for
all reasonable, necessary and documented expenses incurred by Executive in
performing Executive’s duties for the Company, on the same basis as similarly
situated employees generally and in accordance with the Company’s policies as in
effect from time to time; and
(ii)    Vacation. During the period that Executive is employed with the Company
hereunder, Executive shall be entitled to paid vacation each year, in accordance
with the plans, policies, programs and practices of the Company applicable to
similarly situated senior


2



--------------------------------------------------------------------------------




executives of the Company generally (but in any event, no less than four weeks
per calendar year) .
4A.    NOTICES. All notices and other communications under this Agreement shall
be in writing and shall be given by first-class mail, certified or registered
with return receipt requested, or by hand delivery, overnight delivery by a
nationally recognized carrier, facsimile transmission or PDF, in each case to
the applicable address set forth below (or, if by facsimile transmission or PDF,
to a facsimile transmission number or email account provided by the other
party), and any such notice is deemed effectively given when received by the
recipient (or if receipt is refused by the recipient, when so refused):
If to the Company:        Match Group, Inc.
                    8300 Douglas Avenue
                    Suite 800
Dallas, TX 75225
Attention: Chief Financial Officer


If to Executive:
At the most recent address for Executive on file at the Company.

Either party may change such party’s address for notices by notice duly given
pursuant hereto.
5A.    GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto (including, without limitation, any dispute
arising out of or related to this Agreement) shall be governed by and construed
under and in accordance with the internal laws of the State of Texas without
reference to its principles of conflicts of laws. Any such dispute will be heard
exclusively and determined before an appropriate federal court located in the
State of Texas, or an appropriate Texas state court located in Dallas County,
and each party hereto submits itself and its property to the exclusive
jurisdiction of the foregoing courts with respect to such disputes. Each party
hereto (i) agrees that service of process may be made by mailing a copy of any
relevant document to the address of the party set forth above, (ii) waives to
the fullest extent permitted by law any objection which it may now or hereafter
have to the courts referred to above on the grounds of inconvenient forum or
otherwise as regards any dispute between the parties hereto arising out of or
related to this Agreement, (iii) waives to the fullest extent permitted by law
any objection which it may now or hereafter have to the laying of venue in the
courts referred to above as regards any dispute between the parties hereto
arising out of or related to this Agreement and (iv) agrees that a judgment or
order of any court referred to above in connection with any dispute between the
parties hereto arising out of or related to this Agreement is conclusive and
binding on it and may be enforced against it in the courts of any other
jurisdiction.
6A.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


3



--------------------------------------------------------------------------------




7A.    STANDARD TERMS AND CONDITIONS. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.


4



--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on June 23, 2016.
Match Group, Inc.

/s/ GARY SWIDLER
        
By:     Gary Swidler
Title:     Chief Financial Officer
/s/ JARED SINE

Jared Sine
                        




  



--------------------------------------------------------------------------------






STANDARD TERMS AND CONDITIONS
1.    TERMINATION OF EXECUTIVE’S EMPLOYMENT.
(a)    DEATH. In the event Executive’s employment hereunder is terminated by
reason of Executive’s death, the Company shall pay Executive’s designated
beneficiary or beneficiaries, within thirty (30) days of Executive’s death in a
lump sum in cash, (i) Executive’s Base Salary through the end of the month in
which death occurs and (ii) any Accrued Obligations (as defined in paragraph
1(f) below).
(b)    DISABILITY. If, as a result of Executive’s incapacity due to physical or
mental illness (“Disability”), Executive shall have been absent from the full
time performance of Executive’s duties with the Company for a period of four (4)
consecutive months and, within thirty (30) days after written notice of a
pending termination for Disability is provided to Executive by the Company (in
accordance with Section 4A hereof), Executive shall not have been able to return
to the full time performance of Executive’s duties, Executive’s employment under
this Agreement may be terminated by the Company for Disability. During any
period prior to such termination during which Executive is absent from the
full-time performance of Executive’s duties with the Company due to Disability,
the Company shall continue to pay Executive’s Base Salary at the rate in effect
at the commencement of such period of Disability, offset by any amounts payable
to Executive under any disability insurance plan or policy provided by the
Company. Upon termination of Executive’s employment due to Disability, the
Company shall pay Executive within thirty (30) days of such termination in a
lump sum in cash (i) Executive’s Base Salary through the end of the month in
which termination occurs, offset by any amounts payable to Executive under any
disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations.
(c)    TERMINATION FOR CAUSE; RESIGNATION BY EXECUTIVE WITHOUT GOOD REASON. Upon
the termination of Executive’s employment by the Company for Cause (as defined
below) or by Executive without Good Reason (as defined below), the Company shall
have no further obligation hereunder, except for the payment of any Accrued
Obligations. As used herein, “Cause” shall mean: (i) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Executive; provided, however, that after indictment, the Company may suspend
Executive from the rendition of services, but without limiting or modifying in
any other way the Company’s obligations under this Agreement; (ii) a material
breach by Executive of a fiduciary duty owed to the Company; (iii) a material
breach by Executive of any of the covenants made by Executive in Section 2
hereof; (iv) the continued willful failure to perform or gross neglect by
Executive of the material duties required by this Agreement; or (v) a material
violation by Executive of any Company policy pertaining to ethics, wrongdoing or
conflicts of interest; provided, that in the case of conduct described in
clauses (iii), (iv) or (v) above which is capable of being cured, Executive
shall have a period of ten (10) days after Executive is provided with written
notice (specifying in reasonable detail the acts or omissions believed to
constitute Cause and the steps necessary to remedy such condition, if curable)
in which to cure, which such notice specifically identifies the





--------------------------------------------------------------------------------





breach, the nature of the willful or gross neglect or the violation that the
Company believes constitutes Cause.
(d)    TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE OR
RESIGNATION BY EXECUTIVE FOR GOOD REASON. If Executive’s employment hereunder is
terminated prior to the expiration of the Term by the Company for any reason
other than Executive’s death or Disability or for Cause, or if Executive
terminates his employment hereunder prior to the expiration of the Term for Good
Reason, then:
(i)    the Company shall pay to Executive an amount equal to the Base Salary
that would have been paid to Executive for the twelve (12) months from the date
of such termination if Executive had remained employed during such period in the
time and manner set forth below; and
(ii)    the Company shall pay Executive within thirty (30) days of the date of
such termination in a lump sum in cash any Accrued Obligations.
The payment to Executive of the severance benefits described in Section 1(d)(i)
shall be subject to Executive’s execution and non-revocation of a general
release of the Company and its affiliates, in a form substantially similar to
that used for similarly situated executives of the Company and its affiliates,
such general release to be executed and promptly delivered to the Company (and
in no event later than twenty-one (21) days following the date of termination of
Executive’s employment with the Company, or such longer period as may be
required by applicable law) and Executive’s compliance with the restrictive
covenants set forth in Section 2 hereof. Any severance benefits due to Executive
pursuant to Section 1(d)(i) shall be paid in equal biweekly installments (or, if
different, in accordance with the Company’s payroll practice as in effect from
time to time, but no less often than monthly) over the course of the twelve (12)
month period beginning on the first business day of the second month following
the month in which Executive’s Separation from Service (as such term is defined
in paragraph 7) took place.


For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following without Executive’s prior written consent: (A) a material
reduction in Executive’s Base Salary, (B) a material reduction in Executive’s
title, duties or level of responsibilities as compared to those existing as of
the Effective Date, excluding for this purpose any such reduction that is an
isolated and inadvertent action not taken in bad faith, but including any
circumstances under which the Company is no longer publicly traded and is
controlled by another company, (C) a material and adverse change in reporting
structure such that Executive is no longer reporting directly to the Reporting
Officer or (D) the relocation of Executive’s principal place of employment
outside of the Dallas, Texas metropolitan area; provided that in no event shall
Executive’s resignation be for “Good Reason” unless (x) an event or circumstance
set forth in clauses (A), (B), (C) or (D) shall have occurred and Executive
provides the Company with written notice thereof within thirty (30) days after
Executive has initial knowledge of the occurrence or existence of such event or
circumstance, which notice specifically identifies the


2

--------------------------------------------------------------------------------





event or circumstance that Executive believes constitutes Good Reason, (y) the
Company fails to correct the circumstance or event so identified within thirty
(30) days after the receipt of such notice, and (z) Executive resigns within
ninety (90) days after the date of delivery of the notice referred to in clause
(x) above.
(e)    OFFSET. If Executive obtains other employment during the period of time
in which the Company is required to make payments to Executive pursuant to
Section 1(d)(i) above, the amount of any such remaining payments or benefits to
be provided to Executive shall be reduced by the amount of compensation and
benefits earned by Executive from such other employment through the end of such
period. For purposes of this Section 1(e), Executive shall have an obligation to
inform the Company regarding Executive’s employment status following termination
and during the period of time in which the Company is making payments to
Executive under Section 1(d)(i) above.
(f)    ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations”
shall mean the sum of (i) any portion of Executive’s accrued but unpaid Base
Salary through the date of death or termination of employment for any reason, as
the case may be; (ii) any compensation previously earned but deferred by
Executive (together with any interest or earnings thereon) that has not yet been
paid and that is not otherwise to be paid at a later date pursuant to the
executive deferred compensation plan of the Company, if any, and (iii) any
reimbursements that Executive is entitled to receive under Section 3A(d)(i) of
the Agreement.
(g)    NON-RENEWAL. If the Company delivers a Non-Renewal Notice to Executive
then, provided Executive’s employment hereunder continues through the expiration
date then in effect, effective as of such expiration date, Executive’s
employment with the Company automatically will terminate and the Company and
Executive shall have the same rights and obligations hereunder as they would if
the Company had terminated Executive’s employment hereunder at the end of the
Term for any reason other than Executive’s death, Disability or for Cause.
2.    CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND
PROPRIETARY RIGHTS.
(a)    CONFIDENTIALITY. Executive acknowledges that, while employed by the
Company, Executive will occupy a position of trust and confidence. The Company,
its subsidiaries and/or affiliates shall provide Executive with “Confidential
Information” as referred to below. Executive shall not, except as may be
required to perform Executive’s duties hereunder or as required by applicable
law, without limitation in time, communicate, divulge, disseminate, disclose to
others or otherwise use, whether directly or indirectly, any Confidential
Information regarding the Company and/or any of its subsidiaries and/or
affiliates.
“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to the public (other than by
Executive’s breach of the terms hereof) and that was learned or developed by
Executive in


3

--------------------------------------------------------------------------------





the course of employment by the Company or any of its subsidiaries or
affiliates, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information. Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or affiliates a competitive advantage.
Executive agrees to deliver or return to the Company, at the Company’s request
at any time or upon termination or expiration of Executive’s employment or as
soon thereafter as possible, all documents, computer tapes and disks, records,
lists, data, drawings, prints, notes and written information (and all copies
thereof) furnished by the Company and its subsidiaries or affiliates or prepared
by Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates. As used in this Agreement, “subsidiaries” and
“affiliates” shall mean any company controlled by, controlling or under common
control with the Company. As of the date hereof, Expedia, Inc. and its
subsidiaries are not “affiliates” of the Company.
(b)    NON-COMPETITION. In consideration of this Agreement, and for other good
and valuable consideration provided hereunder, the receipt and sufficiency of
which are hereby acknowledged by Executive, Executive hereby agrees and
covenants that, during Executive’s employment with the Company and for a period
of (12) twelve months thereafter, Executive shall not, without the prior written
consent of the Company, directly or indirectly, engage in or become associated
with a Competitive Activity. For purposes of this Section 2(b), (i) a
“Competitive Activity” means any business or other endeavor involving products
or services that are the same or similar to products or services that any
business of the Company is engaged in providing as of the date hereof or at any
time during the Term (the “Company Products or Services”), provided such
business or endeavor is in the United States, or in any foreign jurisdiction in
which the Company provides, or has provided during the Term, the relevant
Company Group Products or Services; and (ii) Executive shall be considered to
have become “associated with a Competitive Activity” if Executive becomes
directly or indirectly involved as an owner, principal, employee, officer,
director, independent contractor, representative, stockholder, financial backer,
agent, partner, member, advisor, lender, consultant or in any other individual
or representative capacity with any individual, partnership, corporation or
other organization that is engaged in a Competitive Activity.
Notwithstanding anything else in this Section 2(b), Executive may own, for
investment purposes only, up to five percent (5%) of the outstanding capital
stock of any publicly-traded corporation engaged in a Competitive Activity if
the stock of such corporation is either listed on a national stock exchange or
on the NASDAQ National Market System if Executive is not otherwise affiliated
with such corporation. Executive acknowledges that Executive’s covenants under
this Section 2(b) are a material inducement to the Company’s entering into this
Agreement.
(c)    NON-SOLICITATION OF EMPLOYEES. Executive recognizes that he will possess
Confidential Information about other employees, consultants and contractors of
the Company and its subsidiaries and affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with suppliers to and


4

--------------------------------------------------------------------------------





customers of the Company and its subsidiaries and affiliates. Executive
recognizes that the information he will possess about these other employees,
consultants and contractors is not generally known, is of substantial value to
the Company and its subsidiaries and affiliates in developing their respective
businesses and in securing and retaining customers, and will be acquired by
Executive because of Executive’s business position with the Company. Executive
agrees that, during Executive’s employment with the Company, and for a period of
twelve (12) months thereafter, Executive will not, directly or indirectly,
solicit, recruit or hire any employee of the Company and/or any of its
subsidiaries and/or affiliates (or any individual who was an employee of the
Company or any of its subsidiaries and/or affiliates at any time during the six
(6) months prior to such act of hiring, solicitation or recruitment) for the
purpose of being employed by Executive or by any business, individual,
partnership, firm, corporation or other entity on whose behalf Executive is
acting as an agent, representative or employee and that Executive will not
convey any such Confidential Information or trade secrets about employees of the
Company or any of its subsidiaries or affiliates to any other person except
within the scope of Executive’s duties hereunder. Notwithstanding the foregoing,
Executive is not precluded from soliciting or hiring any individual who (i)
responds to any public advertisement or general solicitation or (ii) has
resigned or been terminated by the Company at least six (6) months prior to the
solicitation.
(d)    NON-SOLICITATION OF BUSINESS PARTNERS. During Executive’s employment with
the Company, and for a period of twelve (12) months thereafter, Executive shall
not, without the prior written consent of the Company, persuade or encourage any
business partners or business affiliates of (i) the Company and/or (ii) any of
its subsidiaries and/or affiliates with whom Executive has direct contact during
his employment with the Company, in each case, to cease doing business with the
Company or any of its subsidiaries and/or affiliates or to engage in any
business competitive with the Company and/or its subsidiaries and/or affiliates.
(e)    PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments (defined below)
shall be considered works made for hire by Executive for the Company or, as
applicable, its subsidiaries or affiliates, and Executive agrees that all rights
of any kind in any Employee Developments belong exclusively to the Company. In
order to permit the Company to exploit such Employee Developments, Executive
shall promptly and fully report all such Employee Developments to the Company.
Except in furtherance of his obligations as an employee of the Company,
Executive shall not use or reproduce any portion of any record associated with
any Employee Development without prior written consent of the Company or, as
applicable, its subsidiaries or affiliates. Executive agrees that in the event
actions of Executive are required to ensure that such rights belong to the
Company under applicable laws, Executive will cooperate and take whatever such
actions are reasonably requested by the Company, whether during or after the
Term, and without the need for separate or additional compensation. “Employee
Developments” means any idea, know-how, discovery, invention, design, method,
technique, improvement, enhancement, development, computer program, machine,
algorithm or other work of authorship, whether developed, conceived or reduced
to practice during the period of employment, that: (i) concerns or relates to
the actual or anticipated business, research or development activities, or
operations of the Company or any of its subsidiaries or affiliates, (ii) results
from or is suggested by any undertaking assigned to Executive or work performed
by Executive for or on behalf of the Company or any of its subsidiaries or
affiliates, whether created


5

--------------------------------------------------------------------------------





alone or with others, during or after working hours, or (iii) uses, incorporates
or is based on Company equipment, supplies, facilities, trade secrets or
inventions of any form or type. All Confidential Information and all Employee
Developments are and shall remain the sole property of the Company or any of its
subsidiaries or affiliates. Executive shall acquire no proprietary interest in
any Confidential Information or Employee Developments developed or acquired
during the Term. To the extent Executive may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Employee Development, Executive hereby assigns and covenants to assign to the
Company all such proprietary rights without the need for a separate writing or
additional compensation. Executive shall, both during and after the Term, upon
the Company’s request, promptly execute, acknowledge, and deliver to the Company
all such assignments, confirmations of assignment, certificates, and
instruments, and shall promptly perform such other acts, as the Company may from
time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend the Company’s rights in
Confidential Information and Employee Developments.
(f)    COMPLIANCE WITH POLICIES AND PROCEDURES. During the period that Executive
is employed with the Company hereunder, Executive shall adhere to the policies
and standards of professionalism set forth in the Company’s Policies and
Procedures as they may exist and be made known to the Executive by the Company
from time to time.
(g)    SURVIVAL OF PROVISIONS. The obligations contained in this Section 2
shall, to the extent provided in this Section 2, survive the termination or
expiration of Executive’s employment with the Company and, as applicable, shall
be fully enforceable thereafter in accordance with the terms of this Agreement.
If it is determined by a court of competent jurisdiction that any restriction in
this Section 2 is excessive in duration or scope or is unreasonable or
unenforceable under applicable law, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by applicable law.
3.    TERMINATION OF PRIOR AGREEMENTS. This Agreement, together with any
agreements referenced herein, constitutes the entire agreement between the
parties and, as of the Effective Date, terminates and supersedes any and all
prior agreements and understandings (whether written or oral) between the
parties with respect to the subject matter of this Agreement. Executive
acknowledges and agrees that neither the Company nor anyone acting on its behalf
has made, and is not making, and in executing this Agreement, Executive has not
relied upon, any representations, promises or inducements except to the extent
the same is expressly set forth in this Agreement.
4.    ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none
of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder; provided, that
the Company may assign this Agreement to, or allow any of its obligations to be
fulfilled by, or take actions through, any affiliate of the Company and, in the
event of the merger, consolidation, transfer, or sale of all or substantially
all of the assets of the Company (a “Transaction”) with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the


6

--------------------------------------------------------------------------------





benefit of such successor and such successor shall discharge and perform all the
promises, covenants, duties, and obligations of the Company hereunder, and in
the event of any such assignment or Transaction, all references herein to the
“Company” shall refer to the Company’s assignee or successor hereunder.
5.    WITHHOLDING. The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Executive hereunder,
as may be required from time to time by applicable law, governmental regulation
or order.
6.    WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.
7.    SECTION 409A OF THE INTERNAL REVENUE CODE.
(a)    This Agreement is not intended to constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, and the rules and regulations issued thereunder
(“Section 409A”).  It is intended that any amounts payable under this Agreement
and the Company’s and Executive’s exercise of authority or discretion hereunder
shall comply with and avoid the imputation of any tax, penalty or interest under
Section 409A of the Code. This Agreement shall be construed and interpreted
consistent with that intent.
(b)    For purposes of this Agreement, a “Separation from Service” occurs when
Executive dies, retires or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
(c)    If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, Executive shall not be entitled to any payment or benefit pursuant to
clause (i) of Section 1(d) until the earlier of (i) the date which is six (6)
months after his or her Separation from Service for any reason other than death,
or (ii) the date of Executive’s death. The provisions of this paragraph shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A. Any amounts otherwise payable to
Executive upon or in the six (6) month period following Executive’s Separation
from Service that are not so paid by reason of this Section 6(b) shall be paid
(without interest) as soon as practicable after the date that is six (6) months
after Executive’s Separation from Service (or, if earlier, as soon as
practicable after the date of Executive’s death).
(d)    To the extent that any reimbursement pursuant to this Agreement is
taxable to Executive, Executive shall provide the Company with documentation of
the related expenses promptly so as to facilitate the timing of the
reimbursement payment contemplated by this


7

--------------------------------------------------------------------------------





paragraph, and any reimbursement payment due to Executive pursuant to such
provision shall be paid to Executive on or before the last day of Executive’s
taxable year following the taxable year in which the related expense was
incurred. Such reimbursement obligations pursuant to this Agreement are not
subject to liquidation or exchange for another benefit and the amount of such
benefits that Executive receives in one taxable year shall not affect the amount
of such benefits that Executive receives in any other taxable year.
(e)    In no event shall the Company be required to pay Executive any “gross-up”
or other payment with respect to any taxes or penalties imposed under Section
409A with respect to any benefit paid to Executive hereunder. The Company agrees
to take any reasonable steps requested by Executive to avoid adverse tax
consequences to Executive as a result of any benefit to Executive hereunder
being subject to Section 409A, provided that Executive shall, if requested,
reimburse the Company for any incremental costs (other than incidental costs)
associated with taking such steps. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A.
8.    HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.
9.    REMEDIES FOR BREACH.
(a)    Executive expressly agrees and understands that Executive will notify the
Company in writing of any alleged breach of this Agreement by the Company, and
the Company will have thirty (30) days from receipt of Executive’s notice to
cure any such breach. Executive expressly agrees and understands that in the
event of any termination of Executive’s employment by the Company during the
Term, the Company’s contractual obligations to Executive shall be fulfilled
through compliance with its obligations under Section 1 of the Standard Terms
and Conditions.
(b)    Executive expressly agrees and understands that the remedy at law for any
breach by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms. Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation. Nothing in this Agreement shall be deemed to limit the Company’s
remedies at law or in equity for any breach by Executive of any of the
provisions of this Agreement, including Section 2, which may be pursued by or
available to the Company.
10.    SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this


8

--------------------------------------------------------------------------------





Agreement that do not violate any law or public policy shall continue in full
force and effect. Further, any court order striking any portion of this
Agreement shall modify the stricken terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.
11.     INDEMNIFICATION. The Company shall indemnify and hold Executive harmless
for acts and omissions in Executive’s capacity as an officer, director or
employee of the Company to the maximum extent permitted under applicable law;
provided, however, that neither the Company nor any of its subsidiaries and
affiliates shall indemnify Executive for any losses incurred by Executive as a
result of acts described in Section 1(c) of the Standard Terms and Conditions of
this Agreement.
[The Signature Page Follows]




9

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED:

Date: June 23, 2016
Match Group, Inc.

/s/ GARY SWIDLER
        
By:     Gary Swidler
Title: Chief Financial Officer
/s/ JARED SINE
        
Jared Sine



